NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                               JOSE P., Appellant,

                                         v.

             DEPARTMENT OF CHILD SAFETY, J.P., Appellees.

                              No. 1 CA-JV 20-0406
                                FILED 4-27-2021


            Appeal from the Superior Court in Maricopa County
                              No. JD34420
                 The Honorable Karen A. Mullins, Judge

                                   AFFIRMED


                                    COUNSEL

Robert D. Rosanelli Attorney at Law, Phoenix
By Robert D. Rosanelli
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Emily M. Stokes
Counsel for Appellee Department of Child Safety
                             JOSE P. v. DCS, J.P.
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge David B. Gass delivered the decision of the Court, in which
Judge Michael J. Brown and Judge David D. Weinzweig joined.


G A S S, Judge:

¶1             Jose P. appeals a superior court order terminating his parental
rights to J.P., his minor child. 1 Because the Department of Child Safety
(DCS) made diligent efforts to provide father with appropriate
reunification services, we affirm.

               FACTUAL AND PROCEDURAL HISTORY

¶2           This court views the evidence and reasonable inferences to be
drawn from it in the light most favorable to sustaining the superior court’s
termination order. Jordan C. v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86, 93, ¶ 18
(App. 2009).

¶3             J.P. spent the first two months of her life in the neonatal
intensive care unit. She was born prematurely (at thirty-two weeks) and
required special equipment to feed and care for her. Hospital staff were
concerned about parents’ ability to care for J.P. if the hospital released her
to them. Parents only visited J.P. for short periods of time, when they visited
at all, and they repeatedly failed to attend required CPR classes and other
training sessions to teach them how to feed J.P. On one visit, mother arrived
at the hospital with a facial bruise and parents admitted to having domestic
violence issues. When J.P. was ready to leave the hospital, neither mother
nor father had learned how to feed and care for her.

¶4           DCS removed J.P. from parents’ custody and placed her in a
foster home. The superior court found J.P. dependent as to parents, and it
identified family reunification as the case plan going forward. Parents
agreed to participate in the services necessary for reunification.

¶5            Throughout the dependency, DCS referred father to various
reunification services and facilitated father’s participation with service
providers. These services included individual counseling, psychological

1The superior court also terminated mother’s parental rights. That ruling is
not at issue in this appeal.


                                       2
                             JOSE P. v. DCS, J.P.
                            Decision of the Court

evaluations, a parent aide for supervised visitation, a case aide, case
management, and urinalysis testing.

¶6            Though father participated in the urinalysis—a service
offered out of concern for his alcohol use—he did not meaningfully engage
in the other services. Father also participated, initially, in individual
counseling to address his domestic violence issues, but those services were
also closed out for lack of engagement. Father attributed his lack of
participation to his work schedule. Father also consistently missed
visitations with J.P. and parenting-skills training sessions with the parent
aide. Father again blamed his work schedule, even though the parent aide
worked to schedule visits to accommodate father. During the sessions
father attended, he repeatedly insisted J.P. should eat solid food, despite
J.P.’s medical providers telling him she could not.

¶7             Two psychological evaluations were closed out because
father did not sufficiently engage and participate. Three years into the
dependency, father finally engaged with a psychologist who conducted an
analysis and determined father had 4.1-grade-level word reading skills and
3.3-grade-level reading comprehension skills. Though father spoke English,
the psychologist recommended services be provided in Spanish “as if he
[had] a significant cognitive impairment.”

¶8              For a short time after the evaluation, father reengaged in
counseling with a Spanish-speaking therapist who knew about and
accounted for the psychological evaluation. But father again failed to follow
through on his weekly appointments. The parent aide also spoke Spanish
and altered services to accommodate father’s cognitive abilities. Because of
father’s lack of engagement, DCS remained concerned about father’s
understanding of domestic violence, J.P.’s medical needs, and other issues
that brought J.P. into DCS’s care. DCS moved to terminate father’s parental
rights based on J.P.’s time in an out-of-home placement. See A.R.S. § 8-
533.B.8.(a), (c).

¶9            Following a contested severance hearing, the superior court
terminated father’s parental rights. Father timely appealed. This court has
jurisdiction under article VI, section 9, of the Arizona Constitution, and
A.R.S. §§ 8-235.A, 12-120.21.A.1, 12-2101.A.1.

                                 ANALYSIS

¶10           Father only challenges the superior court’s diligent-efforts
finding, arguing DCS failed to make diligent efforts to provide appropriate
reunification services tailored to his cognitive functions, reading levels, and


                                      3
                             JOSE P. v. DCS, J.P.
                            Decision of the Court

language abilities. Father, therefore, “has abandoned and waived” any
challenge to the superior court’s findings on the other elements. See Crystal
E. v. Dep’t of Child Safety, 241 Ariz. 576, 577, ¶ 5 (App. 2017).

¶11             As relevant here, to terminate a parent’s rights under the
relevant out-of-home-placement grounds, DCS must prove by clear and
convincing evidence it made “a diligent effort to provide appropriate
reunification services.” A.R.S § 8-533.B.8; Mary Ellen C. v. Ariz. Dep’t of Econ.
Sec., 193 Ariz. 185, 190, ¶ 25 (App. 1999). This obligation requires DCS to
“identify the conditions causing the child’s out-of-home placement,
provide services that have a reasonable prospect of success to remedy the
circumstances as they arise throughout the time-in-care period, maintain
consistent contact with the parent, and make reasonable efforts to assist the
parent in areas where compliance proves difficult.” Donald W. v. Dep’t of
Child Safety, 247 Ariz. 9, 23, ¶ 50 (App. 2019). This court will affirm the
superior court’s findings if reasonable evidence supports them. Ariz. Dep’t
of Econ. Sec. v. Matthew L., 223 Ariz. 547, 549, ¶ 7 (App. 2010). This court will
not reweigh the evidence. Jordan C., 223 Ariz. at 93, ¶ 18.

¶12            Here, reasonable evidence supports the superior court’s
findings. DCS identified the causes of J.P.’s out-of-home placement and
offered father services to address those issues. Parents’ relationship
involved acts of domestic violence, so DCS facilitated father seeing a
therapist to address domestic-violence issues. DCS also was concerned
about father’s ability to care for J.P. For example, father ignored the advice
of J.P.’s medical providers who insisted she not eat solid foods—even trying
to forcefully feed her eggs during a visit. DCS referred father to a parent
aide to teach him how to care for J.P.’s particular medical needs, but father
said he would disregard the medical advice and feed J.P. solid foods if she
were placed in his care.

¶13           Both the counseling and the parent-aide services had Spanish-
speaking providers. The providers knew of father’s cognitive abilities and
accounted for them when providing services. But father repeatedly failed
to engage with these services, causing them to close out and restart when
he reengaged. This cycle continued throughout the dependency, during
which time father had ample opportunity to engage meaningfully with the
provided services to remedy the causes of J.P.’s out-of-home placement.
Based on this record, reasonable evidence supports the superior court’s
finding DCS made diligent efforts to provide father with appropriate
reunification services. See Matthew L., 223 Ariz. at 549, ¶ 7.




                                       4
                          JOSE P. v. DCS, J.P.
                         Decision of the Court

                             CONCLUSION

¶14           We affirm the superior court’s order terminating father’s
parental rights to J.P.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                       5